Citation Nr: 0928479	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the feet (claimed as a foot injury).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to June 
1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision, which, in part, 
denied service connection for residuals of a cold injury of 
the feet.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has residuals of an injury of the feet as a 
result of cold exposure in service.  


CONCLUSION OF LAW

The Veteran's residuals of a cold injury to the feet were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the benefit sought on appeal is being fully 
granted, any deficiencies in notice were not prejudicial to 
the Veteran.

II.	Service Connection

The Veteran contends that he suffers from disabling residuals 
of an injury to the feet which are related to in-service cold 
exposure.  For the reasons that follow, the Board concludes 
that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post-service medical records indicate that the Veteran has 
vascular compromise of his lower extremities.  The first 
element under Hickson is satisfied.  The Board will now turn 
to the issues of incurrence and nexus.  

The medical treatment records associated with the claims file 
do not show that the Veteran suffered a cold injury or 
complained of any foot pain or problems.  His June 1954 
separation examination reveals normal lower extremities.  It 
is noted that he served in Korea during the winter months. 

In February 1964, the Veteran complained of a "bunion" on 
his right foot and was admitted to the VA hospital to repair 
the hallux valgus of his right foot.  While admitted, it was 
determined that he had hallux valgus of his left foot which 
also needed to be repaired.  He submitted to rehabilitation 
after the surgeries until his discharge in April 1964.  At 
the time of his discharge, the Veteran was ambulatory and had 
no complaints.  

In May 2008, the VA submitted to a VA podiatry consultation 
where he complained that his feet were always cold and numb, 
and his balance was poor.  He reported that he had frostbite 
while serving in the Navy and that his feet frequently grew 
numb due to his tight shoes and the cold temperatures.  He 
reported no problems with his bunions since his surgeries in 
1964.  Upon examination, the examiner noted that there was no 
evidence of ulceration, maceration, fissuring of skin or 
overt bacterial infection.  The examiner noted non-palpable 
posterior tibial and dorsalis pedis pedal pulses.  She also 
noted biphasic posterior tibial pulse bilaterally with barely 
audible bilateral dorsalis pedis pulse.  His epicritic 
sensations were grossly intact with intact deep tendon 
reflexes of both lower limbs and feet.  The Veteran was 
assessed with having vascular compromise most likely 
secondary to a history of frostbite.  The examiner noted that 
his bunion deformities are not the result of frostbite.  
However, she reasoned that the patient's cold feet and 
numbness could be the result of cold injury, such as 
frostbite.

The Board finds that this May 2008 medical opinion is 
competent and supports the Veteran's contention that he 
suffers the residuals of an in service cold injury to his 
feet.  Despite the fact that the examiner did not review the 
claims file during the May 2008 examination, her opinion is 
adequate as the Veteran informed her of the relevant facts 
necessary to render an opinion.  Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (noting that whether a medical 
opinion is based on sufficient facts and data is an important 
indicator of the probity of that opinion).  There are no new 
or different facts that would have been revealed to the 
examiner from a review of the claims file.  Specifically, the 
examiner was aware of both the Veteran's significant in-
service cold temperature exposure while in Korea, the 
symptoms he experienced in service and the post-service 
treatment to his feet, to determine the etiology of his feet 
condition.  She also provided a rationale for her positive 
nexus opinion.  Because this is the only medical opinion 
relating to the Veteran's foot disorder, and due to the fact 
that it is adequate, the Board gives it much probative 
weight.

The Board finds that there is an approximate balance of 
evidence necessary to determine this matter.  As such, the 
benefit of the doubt shall be given to the Veteran.  38 
U.S.C.A. §  5107(b).  When a reasonable doubt arises 
regarding service origin, such doubt will be resolved in the 
favor of the Veteran.  Reasonable doubt exists because of an 
approximate balance of evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. §  3.102.  

Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that he is entitled to a grant of service 
connection for his bilateral hearing loss disability.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).




ORDER

Entitlement to service connection for residuals of a cold 
injury to the feet is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


